Judgment was entered in the Supreme Court,
Per Curiam.
— We discover no sufficient evidence in this case to charge a merely voluntary bailee, without reward, for a loss by robbery. Waiving the question of the want of power in a national bank to take bonds, &c., on a deposit for safe-keeping, the officers here took as much care of them as they did of the property of the bank. The robbery was effected by a most ingenious and unexpected device, calculated'to succeed with the most careful of persons, and made successful by its very openness and apparent freedom from design. The cashier had no reason to suspect an attack on his bank, the message of the pseudo police officer being merely that there were suspicious persons about; that is, in the city. Hence his omission to call at the police precinct was no evidence of such carelessness as would charge the bank. He took all proper precautions. The nonsuit was properly granted.
Judgment affirmed.